UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number:811-00994 Burnham Investors Trust (Exact name of registrant as specified in charter) 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Address of principle executive offices)(Zip Code) Jon M. Burnham 1325 Avenue of the Americas 26TH Floor New York, NY 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 874-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record ***** FORM N-PX REPORT ***** Burnham Fund Amazon.com, Inc. Ticker Security ID: Meeting Date Meeting Status AMZN CUSIP 023135106 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Bezos Mgmt For For For 2 Elect Tom Alberg Mgmt For For For 3 Elect John Seely Brown Mgmt For For For 4 Elect William Gordon Mgmt For For For 5 Elect Jamie Gorelick Mgmt For For For 6 Elect Blake Krikorian Mgmt For For For 7 Elect Alain Monie Mgmt For For For 8 Elect Jonathan Rubinstein Mgmt For For For 9 Elect Thomas Ryder Mgmt For Against Against 10 Elect Patricia Stonesifer Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1997 Stock Incentive Plan Mgmt For For For 13 Shareholder Proposal Regarding Report on Climate Change ShrHoldr Against Against For 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 04/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charlene Barshefsky Mgmt For Withhold Against Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Theodore Leonsis Mgmt For Withhold Against Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Amendment to the 2007 Incentive Compensation Plan Mgmt For For For 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For 6 Shareholder Proposal Regarding Cumulative Voting Regarding Independent Board Chair ShrHoldr Against For Against Apple Inc. Ticker Security ID: Meeting Date AAPL CUSIP 037833100 02/23/2012 Meeting Status Meeting Type Country of Trade Voted Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect William Campbell Mgmt For For For Elect Timothy Cook Mgmt For For For Elect Millard Drexler Mgmt For Withhold Against Elect Albert Gore,Jr. Mgmt For Withhold Against Elect Robert Iger Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For Withhold Against Elect Ronald Sugar Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against Against For 5 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For 6 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Arcos Dorados Holdings Inc. Ticker Security ID: Meeting Date Meeting Status ARCO CUSIP G0457F107 04/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 3 Elect Woods Staton Mgmt For Against Against 4 Elect German Lemonnier Mgmt For Against Against 5 Election of Third Director Nominee Mgmt For Abstain Against BlackRock, Inc. Ticker Security ID: Meeting Date Meeting Status BLK CUSIP 09247X101 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect William Demchak Mgmt For For For 2 Elect Laurence Fink Mgmt For For For 3 Elect Robert Kapito Mgmt For For For 4 Elect Thomas O'Brien Mgmt For For For 5 Elect Ivan Seidenberg Mgmt For For For 6 Amendment to Certificate of Incorporation to Declassify Board Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Ratification of Auditor Mgmt For For For BreitBurn Energy Partners L.P. Ticker Security ID: Meeting Date Meeting Status BBEP CUSIP 106776107 06/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect John Butler, Jr. Mgmt For For For Elect Gregory Moroney Mgmt For For For 2 Ratification of Auditor Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP 149123101 06/13/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect David Calhoun Mgmt For For For Elect Daniel Dickinson Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect David Goode Mgmt For For For Elect Jesse Greene, Jr. Mgmt For For For Elect Jon Huntsman, Jr. Mgmt For For For Elect Peter Magowan Mgmt For For For Elect Dennis Muilenburg Mgmt For For For Elect Douglas Oberhelman Mgmt For For For Elect William Osborn Mgmt For For For Elect Charles Powell Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For Elect Susan Schwab Mgmt For For For Elect Joshua Smith Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Right to Call a Special Meeting Mgmt For For For 5 Amendment to Advance Notice Requirement Mgmt For Against Against 6 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against 8 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against Against For 9 Shareholder Proposal Regarding Right to Act by written consent ShrHoldr Against For Against CenturyLink, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 156700106 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For Elect Fred Nichols Mgmt For For For Elect Harvey Perry Mgmt For For For Elect Laurie Siegel Mgmt For For For Elect Joseph Zimmel Mgmt For For For 4 Ratification of Auditor Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Shareholder Proposal Regarding Bonus Deferrals ShrHoldr Against Against For 7 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 8 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Linnet Deily Mgmt For For For 2 Elect Robert Denham Mgmt For For For 3 Elect Chuck Hagel Mgmt For For For 4 Elect Enrique Hernandez, Jr. Mgmt For For For 5 Elect George Kirkland Mgmt For For For 6 Elect Charles Moorman, IV Mgmt For For For 7 Elect Kevin Sharer Mgmt For For For 8 Elect John Stumpf Mgmt For For For 9 Elect Ronald Sugar Mgmt For For For 10 Elect Carl Ware Mgmt For For For 11 Elect John Watson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Exclusive Forum Provisions ShrHoldr Against For Against 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 17 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against Against For 18 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Against Against For 19 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 21 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Chicago Bridge & Iron Company N.V. Ticker Security ID: Meeting Date Meeting Status CBI CUSIP 167250109 5/2/2012 Votes Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect James Bolch Mgmt For For For 2 Elect Philip Asherman Mgmt For For For 3 Elect L. Richard Flury Mgmt For For For 4 Elect W. Craig Kissel Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Management Acts Mgmt For For For 10 Ratification of Supervisory Board Acts Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Authority to Repurchase Sales Mgmt For For For 13 Authority to Issue Shares w/o or w/o Preemptive Rights Mgmt For Against Against 14 Amendment to the 2008 Long-Term Incentive Plan Mgmt For Against Against 15 Supervisory Board Fees Mgmt For For For Chipotle Mexican Grill, Inc. Ticker Security ID: Meeting Date Meeting Status CMG CUSIP 1696561055 05/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Steve Ells Mgmt For For For Elect Patrick Flynn Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding the Declassification of the Board ShrHoldr Against For Against Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967424 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Franz Humer Mgmt For For For 2 Elect Robert Joss Mgmt For Against Against 3 Elect Michael O'Neill Mgmt For For For 4 Elect Vikram Pandit Mgmt For For For 5 Elect Lawrence Ricciardi Mgmt For For For For 6 Elect Judith Rodin Mgmt For Against Against 7 Elect Robert Ryan Mgmt For For For 8 Elect Anthony Santomero Mgmt For For For 9 Elect Joan Spero Mgmt For For For 10 Elect Diana Taylor Mgmt For Against Against 11 Elect William Thompson,Jr. Mgmt For Against Against 12 Elect Ernesto Zedillo Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 17 Shareholder Proposal Reggarding Political Contributions and Expenditures Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding the Retention of Shares after Retirement ShrHoldr Against Against For 19 Shareholder Proposal Regarding Ind Review of Controls Related to Loans, and Foreclosures and Securitizations ShrHoldr Against For Against Coeur d'Alene Corporation Ticker Security ID: Meeting Date Meeting Status CDE CUSIP 192108504 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect L.Michael Bogert Mgmt For For For Elect James Curran Mgmt For For For Elect Sebastian Edwards Mgmt For For For Elect Mitchell Krebs Mgmt For For For Elect Andrew Lundquist Mgmt For Withhold Against Elect Robert Mellor Mgmt For For For Elect John Robinson Mgmt For For For Elect J. Kenneth Thompson Mgmt For For For Elect Timothy Winterer Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP 244199105 02/29/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Vance Coffman Mgmt For For For 3 Elect Charles Holliday,Jr. Mgmt For For For 4 Elect Dipak Jain Mgmt For For For 5 Elect Clayton Jones Mgmt For For For 6 Elect Joachim Milberg Mgmt For For For 7 Elect Richard Myers Mgmt For For For 8 Elect Thomas Patrick Mgmt For For For 9 Elect Sherry Smith Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Non-Employee Director Stock Ownership Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP 25179M103 06/06/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Robert Henry Mgmt For Withhold Against Elect John Hill Mgmt For For For Elect Michael Kanovsky Mgmt For For For Elect Robert Mosbacher, Jr. Mgmt For Withhold Against Elect J. Larry Nichols Mgmt For For For Elect Duane Radtke Mgmt For For For Elect Mary Ricciardello Mgmt For For For Elect John Richels Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Right to Call a Special Meeting Mgmt For For For 5 2012 Incentive Compensation Plan Mgmt For For For 6 Amendment to the 2009 Long-Term Incentive Plan Mgmt For For For 7 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect John Hess Mgmt For For For 6 Elect Andrew Liveris Mgmt For For For 7 Elect Paul Polman Mgmt For For For 8 Elect Dennis Reilley Mgmt For For For 9 Elect James Ringler Mgmt For For For 10 Elect Ruth Shaw Mgmt For Against Against 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 2012 Stock Incentive Plan Mgmt For For For 14 2012 Employee Stock Purchase Plan Mgmt For For For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 16 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against E.I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Richard Brown Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Bertrand Collomb Mgmt For For For 5 Elect Curtis Crawford Mgmt For For For 6 Elect Alexander Cutler Mgmt For For For 7 Elect Eleuthere Du Pont Mgmt For For For 8 Elect Marillyn Hewson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Ellen Kullman Mgmt For For For 11 Elect Lee Thomas Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Independent Chair ShrHoldr Against For Against 15 Shareholder Proposal Regarding Report on Executive Compensation ShrHoldr Against Against For Eagle Rock Energy Partners, L.P. Ticker Security ID: Meeting Date Meeting Status EROC CUSIP 26985R104 06/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect William Smith Mgmt For For For Elect Herbert Williamson, III Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Gail Deegan Mgmt For For For 4 Elect James DiStasio Mgmt For For For 5 Elect John Egan Mgmt For For For 6 Elect Edmund Kelly Mgmt For For For 7 Elect Windle Priem Mgmt For For For 8 Elect Paul Sagan Mgmt For For For 9 Elect David Strohm Mgmt For For For 10 Elect Joseph Tucci Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP 316773100 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Darryl Allen Mgmt For For For Elect B. Evan Bayh III Mgmt For For For Elect Ulysses Bridgemen, Jr. Mgmt For For For Elect Emerson Brumback Mgmt For For For Elect James Hackett Mgmt For For For Elect Gary Heminger Mgmt For For For Elect Jewell Hoover Mgmt For For For Elect William Isaac Mgmt For For For Elect Kevin Kabat Mgmt For For For Elect Mitchel Livingston Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Hendrick Meijer Mgmt For For For Elect John Schiff, Jr. Mgmt For For For Elect Marsha Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP 343412102 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Peter Barker Mgmt For For For 2 Elect Alan Bennett Mgmt For For For 3 Elect Dean O'Hare Mgmt For Against Against 4 Elect David Seaton Mgmt For For For 5 Advisory Vote on Executive Compesation Mgmt For Against Against 6 Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For For 7 Ratification of Auditor Mgmt For For For Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP 345370860 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Stephen Butler Mgmt For For For 2 Elect Kimberly Casiano Mgmt For For For 3 Elect Anthony Earley, Jr. Mgmt For Against Against 4 Elect Edsel Ford II Mgmt For Against Against 5 Elect William Ford, Jr. Mgmt For For For 6 Elect Richard Gephardt Mgmt For For For 7 Elect James Hance, Jr. Mgmt For For For 8 Elect William Helman IV Mgmt For For For 9 Elect Irvine Hockaday, Jr. Mgmt For For For 10 Elect Jon Huntsman, Jr. Mgmt For For For 11 Elect Richard Manoogian Mgmt For Against Against 12 Elect Ellen Marram Mgmt For For For 13 Elect Alan Mulally Mgmt For For For 14 Elect Homer Neal Mgmt For For For 15 Elect Gerald Shaheen Mgmt For For For 16 Elect John Thornton Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For 20 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against 21 Shareholder Proposal Right to Call a Special Meeting ShrHoldr Against For Against Freeport-McMoran Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For Withhold Against Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For Withhold Against Elect Stephen Siegele Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Ann Fudge Mgmt For For For 4 Elect Susan Hockfield Mgmt For For For 5 Elect Jeffrey Immelt Mgmt For For For 6 Elect Andrea Jung Mgmt For For For 7 Elect Alan Lafley Mgmt For For For 8 Elect Robert Lane Mgmt For For For 9 Elect Ralph Larsen Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For Against Against 11 Elect James Mulva Mgmt For For For 12 Elect Sam Nunn Mgmt For For For 13 Elect Roger Penske Mgmt For Against Against 14 Elect Robert Swieringa Mgmt For For For 15 Elect James Tisch Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Amendment to the 2007 Long-Term Incentive Plan Mgmt For For For 20 Approval of Material Terms of Senior Office Performance Goals Mgmt For For For 21 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For 22 Shareholder Proposal Regarding Nuclear Activities ShrHoldr Against Against For 23 Shareholder Proposal Regardomg Independent Board Chair ShrHoldr Against For Against 24 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 06/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Larry Page Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect L. John Doerr Mgmt For For For Elect Diane Greene Mgmt For For For Elect John Hennessy Mgmt For Withhold Against Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Establish Class C Capital Stock Mgmt For Against Against 4 Increase in Authorized Shares of Class A Common Stock Mgmt For Against Against 5 Adopt Article Amendments to Ensure the Fair Treatment of Class A Common Stock Mgmt For Against Against 6 2012 Stock Plan Mgmt For Against Against 7 2012 Incentive Compensation Plan Mgmt For Against Against 8 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Against Against For 9 Shareholder Proposal Regarding Arbitration ShrHoldr Against Against For 10 Shareholder Proposal Regarding Recapitalization ShrHoldr Against For Against Hain Celestial Group Ticker Security ID: Meeting Date Meeting Status HAIN CUSIP 405217100 11/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Irwin Simon Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Richard Berke Mgmt For For For Elect Jack Futterman Mgmt For For For Elect Marina Hahn Mgmt For For For Elect Brett Icahn Mgmt For For For Elect Roger Meltzer Mgmt For Withhold Against Elect David Schechter Mgmt For For For Elect Lewis Schiliro Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Amendment to the Long Term Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Alain Belda Mgmt For Against Against 2 Elect William Brody Mgmt For For For 3 Elect Kenneth Chenault Mgmt For For For 4 Elect Michael Eskew Mgmt For Against Against 5 Elect David Farr Mgmt For For For 6 Elect Shirley Jackson Mgmt For For For 7 Elect Andrew Liveris Mgmt For Against Against 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect James Owens Mgmt For For For 10 Elect Samuel Palmisano Mgmt For For For 11 Elect Virginia Rometty Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Hector Zambrano Trevino Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Shareholder Proposal Regarding Cumulative voting ShrHoldr Against Against For 18 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 19 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Intuitive Surgical, Inc. Ticker Security ID: Meeting Date Meeting Status ISRG CUSIP 46120E602 04/19/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Gary Guthart Mgmt For For For 2 Elect Mark Rubash Mgmt For For For 3 Elect Lonnie Smith Mgmt For For For 4 Amendment to the 2010 Incentive Award Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Repeal of Classified Board Mgmt For For For 7 Ratification of Auditor Mgmt For For For J.C. Penney Company, Inc. Ticker Security ID: Meeting Date Meeting Status JCP CUSIP 708160106 05/18/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect William Ackman Mgmt For For For 2 Elect Colleen Barrett Mgmt For Against Against 3 Elect Thomas Engibous Mgmt For For For 4 Elect Kent Foster Mgmt For For For 5 Elect Ronald Johnson Mgmt For For For 6 Elect Geraldine Laybourne Mgmt For Against Against 7 Elect Burl Osborne Mgmt For Against Against 8 Elect Leonard Roberts Mgmt For For For 9 Elect Steven Roth Mgmt For For For 10 Elect Javier Teruel Mgmt For For For 11 Elect R. Gerald Turner Mgmt For Against Against 12 Elect Mary Beth West Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2012 Long-Term Incentive Plan Mgmt For Against Against 15 Management Incentive Compensation Program Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For Against Against JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect James Bell Mgmt For For For 2 Elect Crandall Bowles Mgmt For For For 3 Elect Stephen Burke Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect James Crown Mgmt For For For 6 Elect James Dimon Mgmt For For For 7 Elect Timothy Flynn Mgmt For For For 8 Elect Ellen Futter Mgmt For Against Against 9 Elect Laban Jackson, Jr. Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Affirmation of Political Nonpartianship ShrHoldr Against Against For 15 Shareholder Proposal Regarding Independent Board ShrHoldr Against For Against 16 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Act by written Consent ShrHoldr Against For Against 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 517834107 06/07/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Jason Ader Mgmt For For For Elect Michael Leven Mgmt For For For Elect Jeffrey Schwartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For LinkedIn Corporation Ticker Security ID: Meeting Date Meeting Status LNKD CUSIP 53578A108 06/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Leslie Kilgore Mgmt For For For Elect Jeffrey Weiner Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For MarkWest Energy Partners, L.P. Ticker Security ID: Meeting Date Meeting Status MWE CUSIP 570759100 06/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Elect Frank Semple Mgmt For For For Elect Donald Wolf Mgmt For For For Elect Keith Bailey Mgmt For For For Elect Michael Beatty Mgmt For Withhold Against Elect Charles Dempster Mgmt For For For Elect Donald Heppermann Mgmt For For For Elect Randall Larson Mgmt For For For Elect Anne Fox Mounsey Mgmt For For For Elect William Nicoletti Mgmt For For For For 2 Amendment to the 2008 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Marriott International, Inc. Ticker Security ID: Meeting Date Meeting Status MAR CUSIP 571903202 05/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect J.W. Marriott, Jr. Mgmt For For For 2 Elect John Marriott III Mgmt For For For 3 Elect Mary Bush Mgmt For For For 4 Elect Lawrence Kellner Mgmt For For For 5 Elect Debra Lee Mgmt For For For 6 Elect George Munoz Mgmt For For For 7 Elect Harry Pearce Mgmt For For For 8 Elect Steven Reinemund Mgmt For For For 9 Elect Lawrence Small Mgmt For For For 10 Elect Arne Sorenson Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Robert Eckert Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Jeanne Jackson Mgmt For For For 4 Elect Andrew McKenna Mgmt For For For 5 Elect Donald Thompson Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 2012 Omnibus Stock Ownership Plan Mgmt For For For 8 Declassification of the Board of Directors Mgmt For For For 9 Right to Call Special Meetings Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For Melco Crown Entertainment Limited Ticker Security ID: Meeting Date Meeting Status MPEL CUSIP 585464100 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Ratification of the Audited Financial Statements for Fiscal Year 2011 Fees Mgmt For For For 2 Appointment of Auditor and Authority to set Fees Mgmt For For For 3 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 4 Authority to Issue Repurchased Shares Mgmt For Against Against 5 Authority to Repurchased Shares Mgmt For For For 6 Elect Lawrence Ho Mgmt For For For 7 Elect James Packer Mgmt For For For 8 Elect John Wang Mgmt For For For 9 Elect Yuk Chung Mgmt For For For 10 Elect William Nisbet Mgmt For For For 11 Elect Rowen Craigie Mgmt For For For 12 Elect James MacKenzie Mgmt For For For 13 Elect Thomas Wu Mgmt For For For 14 Elect Yiu Tsui Mgmt For Against Against 15 Elect Robert Mactier Mgmt For For For 16 Directors' Fees Mgmt For Against Against 17 Adoption of Chinese Name Mgmt For For For 18 Amendments to Articles Mgmt For For For MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect John Keane Mgmt For For For Elect Catherine Kinney Mgmt For For For Elect Hugh Price Mgmt For For For Elect Kenton Sicchitano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For NiSource Inc. Ticker Security ID: Meeting Date Meeting Status NI CUSIP 65473P105 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Richard Abdoo Mgmt For For For 2 Elect Aristides Candris Mgmt For For For 3 Elect Sigmund Cornelius Mgmt For For For 4 Elect Mike Jesanis Mgmt For For For 5 Elect Marty Kittrell Mgmt For Against Against 6 Elect W. Lee Nutter Mgmt For For For 7 Elect Deborah Parker Mgmt For For For 8 Elect Ian Rolland Mgmt For Against Against 9 Elect Robert Skaggs, Jr. Mgmt For For For 10 Elect Teresa Taylor Mgmt For For For 11 Elect Richard Thompson Mgmt For For For 12 Elect Carolyn Woo Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Amendment to the Employee Purchase Plan Mgmt For For For 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt Mgmt For Withhold Against Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For Withhold Against Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Mark Hurd Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For PulteGroup, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Brian Anderson Mgmt For For For Elect Bryce Blair Mgmt For For For Elect Cheryl Grise Mgmt For For For Elect Debra Kelly-Ennis Mgmt For For For Elect Patrick O'Leary Mgmt For For For Elect Bernard Reznicek Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against 5 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against For Against Royal Dutch Shell plc Ticker Security ID: Meeting Date Meeting Status RDSB CUSIP 780259107 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Sir Nigel Sheinwald Mgmt For For For 4 Elect Josef Ackermann Mgmt For Against Against 5 Elect Guy Elliott Mgmt For For For 6 Elect Simon Henry Mgmt For For For 7 Elect Charles Holliday,Jr. Mgmt For For For 8 Elect Gerard Kleisterlee Mgmt For For For 9 Elect Christine Morin-Postel Mgmt For For For 10 Elect Jorma Ollila Mgmt For For For 11 Elect Linda Stuntz Mgmt For For For 12 Elect Jeroen van der veer Mgmt For For For 13 Elect Peter Voser Mgmt For For For 14 Elect Hans Wijers Mgmt For For For 15 Appointment of Auditor Mgmt For For For 16 Authority to Set Auditor's Fees Mgmt For For For 17 Authority to Issue Shares w/Preemptive Rights Mgmt For For For 18 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authorisation of Political Donations Mgmt For For For Seadrill Limited Ticker Security ID: Meeting Date Meeting Status SDRL CUSIP G7945E105 09/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against 1 Elect John Fredriksen Mgmt For For For 2 Elect Tor Olav Troim Mgmt For Against Against 3 Elect Kate Blankenship Mgmt For Against Against 4 Elect Kathrine Fredricksen Mgmt For For For 5 Elect Carl Erik Steen Mgmt For For For 6 Appointment of Auditor and Authority to set Fees Mgmt For For For 7 Directors' Fees Mgmt For For For Starbucks Corporation Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP 855244109 03/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Howard Schultz Mgmt For For For 2 Elect William Bradley Mgmt For For For 3 Elect Mellody Hobson Mgmt For For For 4 Elect Kevin Johnson Mgmt For For For 5 Elect Olden Lee Mgmt For For For 6 Elect Joshua Ramo Mgmt For For For 7 Elect James Shennan, Jr. Mgmt For For For 8 Elect Clara Shih Mgmt For For For 9 Elect Javier Teruel Mgmt For For For 10 Elect Myron Ullman III Mgmt For For For 11 Elect Craig Weatherup Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Amendment to the Executive Management Bonus Plan Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For Starwood Hotels & Resorts Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status HOT CUSIP 85590A401 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Frits van Passchen Mgmt For For For Elect Bruce Duncan Mgmt For For For Elect Adam Aron Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Thomas Clarke Mgmt For For For Elect Clayton Daley, Jr. Mgmt For For For Elect Lizanne Galbreath Mgmt For For For Elect Eric Hippeau Mgmt For For For Elect Stephen Quazzo Mgmt For For For Elect Thomas Ryder Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Stericycle, Inc. Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP 858912108 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Mark Miller Mgmt For For For 2 Elect Jack Schuler Mgmt For For For 3 Elect Thomas Brown Mgmt For For For 4 Elect Rod Dammeyer Mgmt For For For 5 Elect William Hall Mgmt For For For 6 Elect Jonathan Lord Mgmt For For For 7 Elect John Patience Mgmt For For For 8 Elect James Reid-Anderson Mgmt For For For 9 Elect Ronald Spaeth Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Shareholder Proposal Regarding Retention of Shares until Retirement ShrHoldr Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 04/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect David Calhoun Mgmt For For For 2 Elect Arthur Collins,Jr. Mgmt For For For 3 Elect Linda Cook Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For Against Against 5 Elect Edmund Giambastiani, Jr. Mgmt For For For 6 Elect Lawrence Kellner Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect W. James McNerney,Jr. Mgmt For For For 9 Elect Susan Schwab Mgmt For For For 10 Elect Ronald Williams Mgmt For For For 11 Elect Mike Zafirovski Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHoldr Against Against For 17 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Against Against For The Williams Companies, Inc. Ticker Security ID: Meeting Date Meeting Status WMB CUSIP 969457100 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Alan Armstrong Mgmt For For For 2 Elect Joseph Cleveland Mgmt For For For 3 Elect Irl Engelhardt Mgmt For For For 4 Elect John Hagg Mgmt For For For 5 Elect Juanita Hinshaw Mgmt For For For 6 Elect Frank MacInnis Mgmt For For For 7 Elect Steven Nance Mgmt For For For 8 Elect Murray Smith Mgmt For For For 9 Elect Janice Stoney Mgmt For For For 10 Elect Laura Sugg Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Exective Compensation Mgmt For For For Toyota Motor Corporation Ticker Security ID: Meeting Date Meeting Status CUSIP 892331307 06/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Fujio Choh Mgmt For Against Against 3 Elect Akio Toyoda Mgmt For For For 4 Elect Takeshi Uchiyamada Mgmt For For For 5 Elect Yukitoshi Funo Mgmt For For For 6 Elect Atsushi Niimi Mgmt For For For 7 Elect Shinichi Sasaki Mgmt For For For 8 Elect Satoshi Ozawa Mgmt For For For 9 Elect Nobuyori Kodaira Mgmt For For For 10 Elect Mamoru Furuhashi Mgmt For For For 11 Elect Takahiko Ijichi Mgmt For For For 12 Elect Yasumori Ihara Mgmt For For For 13 Elect Masamoto Maekawa Mgmt For For For 14 Elect Mitsuhisa Katoh Mgmt For For For 15 Bonus Mgmt For For For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect F. Duane Ackerman Mgmt For Against Against 2 Elect Michael Burns Mgmt For For For 3 Elect D. Scott Davis Mgmt For For For 4 Elect Stuart Eizenstat Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect William Johnson Mgmt For For For 7 Elect Candace Kendle Mgmt For For For 8 Elect Ann Livermore Mgmt For For For 9 Elect Rudy Markham Mgmt For For For 10 Elect Clark Randt, Jr. Mgmt For For For 11 Elect John Thompson Mgmt For For For 12 Elect Carol Tome Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2012 Omnibus Incentive Compensation Plan Mgmt For For For 15 Amendment to the Discounted Employee Stock Purchase Plan Mgmt For For For 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect Melanie Healey Mgmt For For For 3 Elect M. Frances Keeth Mgmt For For For 4 Elect Robert Lane Mgmt For For For 5 Elect Lowell McAdam Mgmt For For For 6 Elect Sandra Moose Mgmt For For For 7 Elect Joseph Neubauer Mgmt For Against Against 8 Elect Donald Nicolaisen Mgmt For For For 9 Elect Clarence Otis, Jr. Mgmt For For For 10 Elect Hugh Price Mgmt For For For 11 Elect Rodney Slater Mgmt For Against Against 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 16 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 19 Shareholder Proposal Regarding Network Neutrality ShrHoldr Against Against For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect Elaine Chao Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Lloyd Dean Mgmt For For For 5 Elect Susan Engel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Donald James Mgmt For Against Against 8 Elect Cynthia Milligan Mgmt For Against Against 9 Elect Nicholas Moore Mgmt For For For 10 Elect Federico Pena Mgmt For For For 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Elect John Stumpf Mgmt For For For 15 Elect Susan Swenson Mgmt For For For 16 Advisory Vote on Exerutive Compensation Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Against For Against 19 Shareholder Proposal Regarding Cumulative Voting in Contested Elections ShrHoldr Against For Against 20 Shareholder Proposal Regarding Proxy Access ShrHoldr Against For Against 21 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Whole Foods Market, Inc. Ticker Security ID: Meeting Date Meeting Status WFM CUSIP 966837106 03/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect John Elstrott Mgmt For For For Elect Gabrielle Greene Mgmt For For For Elect Hass Hassan Mgmt For For For Elect Stephanie Kugelman Mgmt Mgmt For Withhold Against Elect John Mackey Mgmt For For For Elect Walter Robb Mgmt For For For Elect Jonathan Seiffer Mgmt For Withhold Against Elect Morris Siegel Mgmt For For For Elect Jonathan Sokoloff Mgmt For For For Elect Ralph Sorenson Mgmt For Withhold Against Elect William Tindell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Increase of Authorized Common Stock Mgmt For For For 5 Shareholder Proposal Regarding Removal of Directors ShrHoldr Against For Against 6 Shareholder Proposal Independent Board Chairman ShrHoldr Against Against For Yum Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP 988498101 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect Mirian Graddick-Weir Mgmt For For For 4 Elect J. David Grissom Mgmt For For For 5 Elect Bonnie Hill Mgmt For For For 6 Elect Jonathan Linen Mgmt For For For 7 Elect Thomas Nelson Mgmt For For For 8 Elect David Novak Mgmt For For For 9 Elect Thomas Ryan Mgmt For For For 10 Elect Jing-Shyh Su Mgmt For For For 11 Elect Robert Walter Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 15 Shareholder Proposal Regarding Adopting Sustainable Palm Oil Policy ShrHoldr Against Against For ***** FORM N-PX REPORT ***** Burnham Financial Services Fund 1st United Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FUBC CUSIP 33740N105 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Paula Berliner Mgmt For For For Elect Derek Burke Mgmt For For For Elect Jeffery Carrier Mgmt For For For Elect Ronald David Mgmt For For For Elect James Evans Mgmt For For For Elect Arthur Loring Mgmt For For For Elect Thomas Lynch Mgmt For Withhold Against Elect John Marino Mgmt For Withhold Against Elect Carlos Morrison Mgmt For Withhold Against Elect Warren Orlando Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Joseph Veccia, Jr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Alliance Bancorp, Inc. of Pennsylvania Ticker Security ID: Meeting Date Meeting Status ALLB CUSIP 01890A108 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect J. William Cotter, Jr. Mgmt For For For Elect William Hecht Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliance Financial Corporation Ticker Security ID: Meeting Date Meeting Status ALNC CUSIP 019205103 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Donald Dew Mgmt For For For Elect Charles Shafer Mgmt For Withold Against Elect Charles Spaulding Mgmt For For For Elect Deborah Stanley Mgmt For For For 2 Ratification of Auditor Mgmt For For For American International Group Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP 026874784 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Robert Benmosche Mgmt For For For 2 Elect W. Don Cornwell Mgmt For For For 3 Elect John Fitzpatrick Mgmt For For For 4 Elect Laurette Koellner Mgmt For For For 5 Elect Donald Layton Mgmt For For For 6 Elect Christopher Lynch Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect George Miles, Jr. Mgmt For Against Against 9 Elect HenryMiller Mgmt For For For 10 Elect Robert Miller Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ronald Rittenmeyer Mgmt For For For 13 Elect Douglas Steenland Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Ratification of Auditor Mgmt For For For Ameris Bancorp Ticker Security ID: Meeting Date Meeting Status ABCB CUSIP 03076K108 05/31/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect R. Dale Ezzell Mgmt For For For Elect Jimmy Veal Mgmt For For For Elect V. Wayne Williford Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against ARMOUR Residential REIT Inc. Ticker Security ID: Meeting Date Meeting Status ARR CUSIP 042315101 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Scott Ulm Mgmt For For For Elect Jeffrey Zimmer Mgmt For Withhold Against Elect Daniel Staton Mgmt For For For Elect Marc Bell Mgmt For For For Elect Thomas Guba Mgmt For For For Elect John Hollihan III Mgmt For For For Elect Stewart Paperin Mgmt For For For Elect Jordan Zimmerman Mgmt For For For Elect Robert Hain Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against ASB Bancorp Inc. Ticker Security ID: Meeting Date Meeting Status ASBB CUSIP 00213T109 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect John Dickson Mgmt For Withold Against Elect John Gould Mgmt For For For Elect Kenneth Hornowski Mgmt For For For 2 2012 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Atlantic Coast Financial Corporation Ticker Security ID: Meeting Date Meeting Status ACFCD CUSIP 048426100 05/11/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect John Linfante Mgmt For For For Elect Charles Carey Mgmt For For For Elect Bhanu Choudhrie Mgmt For For For Elect H. Dennis Woods Mgmt For For For 2 Ratification of Auditor Mgmt For For For Beacon Federal Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BFED CUSIP 073582108 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect John Altmeyer Mgmt For For For Elect Thomas Driscoll Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote Executive Compensation Mgmt 1 Year 1 Year For Beneficial Mutual Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BNCL CUSIP 08173R104 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Elizabeth Gemmill Mgmt For For For Elect Joseph McLaughlin Mgmt For For For Elect Marcy Panzer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Cape Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status CBNJ CUSIP 139209100 04/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Mark Benevento Mgmt For For For Elect Michael Devlin Mgmt For For For Elect Matthew Reynolds Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For CenterState Banks, Inc. Ticker Security ID: Meeting Date Meeting Status CSFL CUSIP 15201P109 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect James Bingham Mgmt For Withhold Against Elect G. Robert Blanchard Jr. Mgmt For Withhold Against Elect C. Dennis Carlton Mgmt For Withhold Against Elect John Corbett Mgmt For For For Elect Griffin Greene Mgmt For For For Elect Charles McPherson Mgmt For For For Elect George Nunez II Mgmt For Withhold Against Elect Thomas Oakley Mgmt For Withhold Against Elect Ernest Pinner Mgmt For Withhold Against Elect William Pou Jr. Mgmt For For For Elect J. Thomas Rocker Mgmt For Withhold Against Elect Joshua Snively Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Charter Financial Corporation Mgmt For For For Charter Financial Corporation Ticker Security ID: Meeting Date Meeting Status CHFN CUSIP 16122M100 02/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Jane Darden Mgmt For For For Elect Thomas Lane Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cheviot Financial Corp. Ticker Security ID: Meeting Date Meeting Status CHEV CUSIP 16677X105 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Steven Hausfeld Mgmt For For For Elect Thomas Linneman Mgmt For Withold Against 2 Ratification of Auditor Mgmt For Against Against Citizens Republic Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status CRBC CUSIP 174420307 04/25/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Lizabeth Ardisana Mgmt For Withhold Against Elect George Butvilas Mgmt For Withhold Against Elect Robert Cubbin Mgmt For Withhold Against Elect Gary Hurand Mgmt For Withhold Against Elect Benjamin Laird Mgmt For Withhold Against Elect Stephen Lazaroff Mgmt For Withhold Against Elect Cathleen Nash Mgmt For Withhold Against Elect Kendall Williams Mgmt For Withhold Against Elect James Wolohan Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Citizens South Banking Corporation Ticker Security ID: Meeting Date Meeting Status CSBC CUSIP 176682102 05/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Ben Rudisill II Mgmt For Withold Against 2 Ratification of Auditor Mgmt For For For Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 223622101 06/12/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Peter Cohen Mgmt For For For Elect Katherinen Elizabeth Dietze Mgmt For For For Elect Steven Kotler Mgmt For For For Elect Jerome Markowitz Mgmt For For For Elect Jack Nusbaum Mgmt For For For Elect Jeffrey Solomon Mgmt For For For Elect Thomas Strauss Mgmt For For For Elect John Toffolon, Jr. Mgmt For For For Elect Joseph Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 223621103 08/31/2011 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Peter Cohen Mgmt For For For Elect Katherine Dietze Mgmt For For For Elect Steven Kotler Mgmt For For For Elect George LaBranche Mgmt For For For Elect Jerome Markowitz Mgmt For For For Elect Jack Nusbaum Mgmt For Withhold Against Elect John Toffolon, Jr. Mgmt For For For Elect Joseph Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against FedFirst Financial Corporation Ticker Security ID: Meeting Date Meeting Status FFCO CUSIP 31429C101 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Patrick O'Brien Mgmt For For For Elect John Swiatek Mgmt For For For 2 Ratification of Auditor Mgmt For For For Financial Institutions, Inc. Ticker Security ID: Meeting Date Meeting Status FISI CUSIP 317585404 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Karl Anderson, Jr. Mgmt For For For Elect Erland Kailbourne Mgmt For For For Elect Robert Latella Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For First California Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status FCAL CUSIP 319395109 05/07/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Richard Aldridge Mgmt For For For Elect Donald Benson Mgmt For For For Elect John Birchfield Mgmt For For For Elect Joseph Cohen Mgmt For For For Elect Robert Gipson Mgmt For For For Elect Antoinette Hubenette Mgmt For For For Elect C.G. Kum Mgmt For For For Elect Thomas Tignino Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For First Commonwealth Financial Corporation Ticker Security ID: Meeting Date Meeting Status FCF CUSIP 319829107 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Julie Caponi Mgmt For For For Elect Ray Charley Mgmt For For For Elect Gary Claus Mgmt For For For Elect David Dahlmann Mgmt For For For Elect Johnston Glass Mgmt For For For Elect David Greenfield Mgmt For For For Elect Luke Latimer Mgmt For For For Elect James Newill Mgmt For For For Elect T. Michael Price Mgmt For For For Elect Laurie Stern Singer Mgmt For For For Elect Robert Ventura Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For First Midwest Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FMBI CUSIP 320867104 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Barbara Boigegrain Mgmt For For For 2 Elect Robert O'Meara Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Executive Compensation Mgmt 1 Year 1 Year For Fox Chase Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FXCB CUSIP 35137T108 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Roger Ballou Mgmt For For For Elect Richard Bauer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Fox Chase Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FXCB CUSIP 35137T108 08/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Todd Benning Mgmt For For For Elect Thomas Petro Mgmt For For For Elect RoseAnn Rosenthal Mgmt For For For 2 2011 Equity Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Franklin Financial Corporation Ticker Security ID: Meeting Date Meeting Status FRNK CUSIP 35353C102 02/21/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Hugh Harrison II Mgmt For For For Elect Elizabeth Robertson Mgmt For For For Elect George Scott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2012 Equity Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Gleacher & Company Inc. Ticker Security ID: Meeting Date Meeting Status GLCH CUSIP 377341102 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Eric Gleacher Mgmt For For For 2 Elect Thomas Hughes Mgmt For For For 3 Elect Henry Bienen Mgmt For For For 4 Elect Marshall Cohen Mgmt For For For 5 Elect Robert Gerard Mgmt For For For 6 Elect Mark Patterson Mgmt For For For 7 Elect Christopher Pechock Mgmt For For For 8 Elect Bruce Rohde Mgmt For For For 9 Elect Robert Yingling Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Ratification of Auditor Mgmt For For For Guaranty Bancorp Ticker Security ID: Meeting Date Meeting Status GBNK CUSIP 40075T102 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Edward Cordes Mgmt For For For 2 Elect John Eggemeyer, III Mgmt For Against Against 3 Elect Keith Finger Mgmt For For For 4 Elect Stephen Joyce Mgmt For For For 5 Elect Gail Klapper Mgmt For Against Against 6 Elect Stephen G. McConahey Mgmt For For For 7 Elect Paul Taylor Mgmt For For For 8 Elect W. Kirk Wycoff Mgmt For For For 9 Elect Albert Yates Mgmt For For For 10 Ratification of Auditor Mgmt For For For Guaranty Bancorp Ticker Security ID: Meeting Date Meeting Status GBNK CUSIP 40075T102 09/29/2011 Voted Meeting Type Country of Trade Special United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Conversion of Series A Perferred Shares into Common Stock Mgmt For For For 2 Amendment to Certificate of Designations of Series A Preferred Stock to Allow a Payment-In-Kind Dividend of Preferred Stock Mgmt For For For 3 Amendment to Provisions of Debt Instruments Mgmt For For For 4 Amendment to Terms of Non-Voting Common Stock Mgmt For For For 5 Right to Adjourn Meeting Mgmt For For For Heritage Financial Corporation Ticker Security ID: Meeting Date Meeting Status HFWA CUSIP 42722X106 05/02/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Gary Christensen Mgmt For For For Elect John Clees Mgmt For For For Elect Kimberly Ellwanger Mgmt For For For Elect Philip Weigand Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Heritage Financial Group, Inc. Ticker Security ID: Meeting Date Meeting Status HBOS CUSIP 42726X102 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect O. Leonard Dorminey Mgmt For For For Elect Antone Lehr Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Robert Cashill Mgmt For For For Elect Brian Dittenhafer Mgmt For For For Elect Kevin Cummings Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Jacksonville Bancorp Ticker Security ID: Meeting Date Meeting Status JAXB CUSIP 469249106 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Donald F. Glisson, Jr. Mgmt For For For James M. Healey Mgmt For For For John C. Kowkabany Mgmt For For For John P. Sullivan Mgmt For For For 2 To ratify the appointment of Crow Hortwath LLP as the companys independent registered public accounting firm for 2012 Mgmt For For For Meridian Interstate Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status EBSB CUSIP 58964Q104 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Marilyn Censullo Mgmt For For For Elect Richard Gavegnano Mgmt For For For Elect Edward Lynch Mgmt For Withold Against Elect Gregory Natalucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For MFA Financial, Inc. Ticker Security ID: Meeting Date Meeting Status MFA CUSIP 55272X102 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Michael Dahir Mgmt For For For Elect Robin Josephs Mgmt For For For Elect George Krauss Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For OceanFirst Financial Corp. Ticker Security ID: Meeting Date Meeting Status OCFC CUSIP 675234108 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect John Chadwick Mgmt For For For Elect Diane Rhine Mgmt For For For Elect Mark Solow Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For OmniAmerican Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status OABC CUSIP 68216R107 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Wayne Burchfield,Jr. Mgmt For For For Elect Patti Callan Mgmt For For For Elect John Sammons, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Oritani Financial Corp. Ticker Security ID: Meeting Date Meeting Status ORIT CUSIP 68633D103 07/26/2011 Voted Meeting Type Country of Trade Special United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 2011 Equity Incentive Plan Mgmt For Against Against 2 Transaction of Other Business Mgmt For Against Against Park Sterling Corporation Ticker Security ID: Meeting Date Meeting Status PSTB CUSIP 70086Y105 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect James Cherry Mgmt For For For Elect Patricia Hartung Mgmt For For For Elect Thomas Henson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Popular Inc. Ticker Security ID: Meeting Date Meeting Status BPOP CUSIP 733174106 04/27/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Alejandro Ballester Mgmt For For For 2 Elect Richard Carrion Mgmt For Against Against 3 Elect Carlos Unanue Mgmt For For For 4 Elect David Goel Mgmt For For For 5 Reverse Stock Split Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Right to Adjourn Meeting Mgmt For For For Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 736233107 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Maria Bouvette Mgmt For Withhold Against Elect David Hawkins Mgmt For Withhold Against Elect W. Glenn Hogan Mgmt For Withhold Against Elect Sidney Monroe Mgmt For Withhold Against Elect William Porter Mgmt For Withhold Against Elect Stephen Williams Mgmt For Withhold Against Elect W. Kirk Wycoff Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For For For 4 Amendment to the 2006 Non-Employee Director Stock Ownership Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHoldrAgainst Against For Against Regions Financial Corporation Ticker Security ID: Meeting Date Meeting Status RF CUSIP 7591EP100 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect Samuel Bartholomew, Jr. Mgmt For Against Against 2 Elect George Bryan Mgmt For For For 3 Elect Carolyn Byrd Mgmt For For For 4 Elect David Cooper,Sr. Mgmt For Against Against 5 Elect Earnest Deavenport, Jr. Mgmt For Against Against 6 Elect Don DeFosset Mgmt For For For 7 Elect Eric Fast Mgmt For For For 8 Elect O. B. Grayson Hall,Jr. Mgmt For For For 9 Elect John Johns Mgmt For Against Against 10 Elect Charles McCrary Mgmt For For For 11 Elect James Malone Mgmt For For For 12 Elect Ruth Marshall Mgmt For For For 13 Elect Susan Matlock Mgmt For For For 14 Elect John Maupin, Jr. Mgmt For For For 15 Elect John Roberts Mgmt For For For 16 Elect Lee Styslinger III Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldrAgainst For Against Seacoast Banking Corporation of Florida Ticker Security ID: Meeting Date Meeting Status SBCF CUSIP 811707306 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect H. Gilbert Culbreth Mgmt For For For Elect Christopher Fogal Mgmt For For For Elect Robert Goldstein Mgmt For For For Elect Dale Hudson Mgmt For For For Elect Roger Goldman Mgmt For For For 2 Amendment to the Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Reverse Stock Split Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Right to Adjourn Meeting Mgmt For For For Solar Senior Capital Ltd. Ticker Security ID: Meeting Date Meeting Status SUNS CUSIP 83416M105 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect David Wachter Mgmt For For For 2 Authority to Sell Shares Below Net Asset Value Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Southern National Bancorp Of Virginia, Inc. Ticker Security ID: Meeting Date Meeting Status SONA CUSIP 843395104 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Georgia Derrico Mgmt For For For Elect Charles Kabbash Mgmt For For For Elect W. Bruce Jennings Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For State Bank Financial Corporation Ticker Security ID: Meeting Date Meeting Status STBZ CUSIP 856190103 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Elect James Balkcom, Jr. Mgmt For For For 2 Elect Kelly Barrett Mgmt For For For 3 Elect Archie Bransford,Jr. Mgmt For For For 4 Elect Kim Childers Mgmt For For For 5 Elect Joseph Evans Mgmt For For For 6 Elect Virginia Hepner Mgmt For For For 7 Elect J. Daniel Speight Mgmt For Against Against 8 Elect J. Thomas Wiley,Jr. Mgmt For Against Against 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Ratification of Auditor Mgmt For For For Sterling Bancorp Ticker Security ID: Meeting Date Meeting Status STL CUSIP 859158107 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Robert Abrams Mgmt For For For Elect Joseph Adamko Mgmt For For For Elect Louis Cappelli Mgmt For For For Elect Fernando Ferrer Mgmt For For For Elect Allan Hershfield Mgmt For For For Elect Henry Humphreys Mgmt For For For Elect Robert Lazar Mgmt For For For Elect Carolyn Joy Lee Mgmt For For For Elect John Millman Mgmt For For For Elect Eugene Rossides Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Independent Board Chair ShrHoldrAgainst Against For Against Susquehanna Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status SUSQ CUSIP 869099101 05/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Anthony Agnone, Sr. Mgmt For For For Elect Wayne Alter, Jr. Mgmt For For For Elect Eddie Dunklebarger Mgmt For For For Elect Henry Gibbel Mgmt For For For Elect Bruce Hepburn Mgmt For For For Elect Donald Hoffman Mgmt For For For Elect Sara Kirkland Mgmt For For For Elect Jeffrey Lehman Mgmt For For For Elect Michael Morello Mgmt For For For Elect Scott Newkam Mgmt For For For Elect Robert Poole, Jr. Mgmt For For For Elect William Reuter Mgmt For For For Elect Andrew Samuel Mgmt For For For Elect Christine Sears Mgmt For For For Elect James Ulsh Mgmt For For For Elect Robert White Mgmt For For For Elect Roger Wiest, Sr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Susquehanna Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status SUSQ CUSIP 869099101 11/16/2011 Voted Meeting Type Country of Trade Special United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For TFS Financial Corporation Ticker Security ID: Meeting Date Meeting Status TFSL CUSIP 87240R107 02/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Anthony Asher Mgmt For For For Elect Robert Heisler, Jr. Mgmt For For For Elect Bernard Kobak Mgmt For For For Elect Terrence Ozan Mgmt For For For Elect Marianne Piterans Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tower Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status TOBC CUSIP 891709107 11/16/2011 Voted Meeting Type Country of Trade Special United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt 1 Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Advisory Vote on Golden Parachutes Mgmt For For For United Financial Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status UBNK CUSIP 91030T109 04/19/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Kevin Ross Mgmt For For For Elect Robert Stewart,Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Washington Banking Company Ticker Security ID: Meeting Date Meeting Status WBCO CUSIP 937303105 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Mark Crawford Mgmt For For For Elect Jay T. Lien Mgmt For For For Elect Gragg Miller Mgmt For For For Elect Anthony Pickering Mgmt For For For Elect Robert Severns Mgmt For For For Elect John Wagner Mgmt For For For Elect Edward Wallgren Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Webster Financial Corporation Ticker Security ID: Meeting Date Meeting Status WBS CUSIP 947890109 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Robert Finkenzeller Mgmt For For For Elect Laurence Morse Mgmt For For For Elect Mark Pettie Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Ratification of Auditor Mgmt For For For Western Liberty Bancorp Ticker Security ID: Meeting Date Meeting Status WLBC CUSIP 961443108 06/20/2012 Voted Meeting Type Country of Trade Annual United States Issue No.Description Proponent Mgmt Rec Vote Cast For Against/Mgmt Elect Jason Ader Mgmt For For For Elect Curtis Anderson Mgmt For For For Elect Richard Coles Mgmt For For For Elect Michael Frankel Mgmt For Withhold Against Elect William Martin Mgmt For For For Elect Terrence Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For ***** FORM N-PX REPORT ***** Burnham Financial Industries Fund 1st United Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FUBC CUSIP 33740N105 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Paula Berliner Mgmt For For For Elect Derek Burke Mgmt For For For Elect Jeffery Carrier Mgmt For For For Elect Ronald David Mgmt For For For Elect James Evans Mgmt For For For Elect Arthur Loring Mgmt For For For Elect Thomas Lynch Mgmt For Withhold Against Elect John Marino Mgmt For Withhold Against Elect Carlos Morrison Mgmt For Withhold Against Elect Warren Orlando Mgmt For For For Elect Rudy Schupp Mgmt For For For Elect Joseph Veccia, Jr. Mgmt For For For 2 Advisory Vote on Compensation Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Alliance Financial Corporation Ticker Security ID: Meeting Date Meeting Status ALNC CUSIP 019205103 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Donald Dew Mgmt For For For Elect Charles Shafer Mgmt For Withhold Against Elect Charles Spaulding Mgmt For For For Elect Deborah Stanley Mgmt For For For 2 Ratification of Auditor Mgmt For For For American International Group Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP 026874784 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Robert Benmosche Mgmt For For For 2 Elect W. Don Cornwell Mgmt For For For 3 Elect John Fitzpatrick Mgmt For For For 4 Elect Laurette Koellner Mgmt For For For 5 Elect Donald Layton Mgmt For For For 6 Elect Christopher Lynch Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect George Miles, Jr. Mgmt For Against Against 9 Elect Henry Miller Mgmt For For For 10 Elect Robert Miller Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ronald Rittenmeyer Mgmt For For For 13 Elect Douglas Steenland Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Ratification of Auditor Mgmt For For For ARMOUR Residential REIT Inc. Ticker Security ID: Meeting Date Meeting Status ARR CUSIP 042315101 05/30/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Scott Ulm Mgmt For For For Elect Jeffrey Zimmer Mgmt For Withhold Against Elect Daniel Staton Mgmt For For For Elect Marc Bell Mgmt For For For Elect Thomas Guba Mgmt For For For Elect John Hollihan III Mgmt For For For Elect Stewart Paperin Mgmt For For For Elect Jordan Zimmerman Mgmt For For For Elect Robert Hain Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505559 05/09/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Mukesh Ambani Mgmt For For For 2 Elect Susan Bies Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For Against Against 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect Monica Lozano Mgmt For For For 8 Elect Thomas May Mgmt For For For 9 Elect Brian Moynihan Mgmt For For For 10 Elect Donald Powell Mgmt For For For 11 Elect Charles Rossotti Mgmt For Against Against 12 Elect Robert Scully Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Disclosure of Prior Government Services ShrHoldr Against Against For 16 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Against 17 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHoldr Against Against For 18 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Against 19 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Against Against For BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP 054937107 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect John Allison IV Mgmt For For For Elect Jennifer Banner Mgmt For For For Elect K. David Boyer,Jr. Mgmt For For For Elect Anna Cablik Mgmt For For For Elect Ronald Deal Mgmt For Withhold Against Elect J. Littleton Glover, Jr. Mgmt For Withhold Against Elect Jane Helm Mgmt For For For Elect John Howe III Mgmt For For For Elect Kelly King Mgmt For For For Elect Valeria Lynch Lee Mgmt For For For Elect Nido Qubein Mgmt For Withhold Against Elect Thomas Skains Mgmt For For For Elect Thomas Thompson Mgmt For For For Elect Edwin Welch Ph.D Mgmt For For For Elect Stephen Williams Mgmt For Withhold Against 2 2012 Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Beacon Federal Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status BFED CUSIP 073582108 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect John Altmeyer Mgmt For For For Elect Thomas Driscoll Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Capital One Financial Corporation Ticker Security ID: Meeting Date Meeting Status COF CUSIP 14040H105 05/08/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Richard Fairbank Mgmt For For For 2 Elect Peter Raskind Mgmt For For For 3 Elect Bradford Warner Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Amendment to the Associate Stock Purchase Plan Mgmt For For For CenterState Banks, Inc. Ticker Security ID: Meeting Date Meeting Status CSFL CUSIP 15201P109 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect James Bingham Mgmt For Withhold Against Elect G. Robert Blanchard, Jr. Mgmt For Withhold Against Elect C. Dennis Carlton Mgmt For Withhold Against Elect John Corbett Mgmt For For For Elect Griffin Greene Mgmt For For For Elect Charles McPherson Mgmt For For For Elect George Nunez II Mgmt For Withhold Against Elect Thomas Oakley Mgmt For Withhold Against Elect Ernest Pinner Mgmt For Withhold Against Elect William Pou Jr. Mgmt For For For Elect J. Thomas Rocker Mgmt For Withhold Against Elect Joshua Snively Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Charter Financial Corporation Ticker Security ID: Meeting Date Meeting Status CHFN CuSIP 16122M100 02/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Jane Darden Mgmt For For For Elect Thomas Lane Mgmt For For For 2 Ratification of Auditor Mgmt For For For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967424 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Franz Humer Mgmt For For For 2 Elect Robert Joss Mgmt For Against Against 3 Elect Michael O'Neill Mgmt For For For 4 Elect Vikram Pandit Mgmt For For For 5 Elect Lawrence Ricciardi Mgmt For For For 6 Elect Judith Rodin Mgmt For Against Against 7 Elect Robert Ryan Mgmt For For For 8 Elect Anthony Santomero Mgmt For For For 9 Elect Joan Spero Mgmt For For For 10 Elect Diana Taylor Mgmt For Against Against 11 Elect William Thompson, Jr. Mgmt For Against Against 12 Elect Ernesto Zedillo Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Shareholder Proposal Regarding Disclosure of Prior Government Services ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Retention of Share Retirement ShrHoldr Against Against For 19 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Against Citizens South Banking Corporation Ticker Security ID: Meeting Date Meeting Status CSBC CUSIP 176682102 05/14/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Ben Rudisill II Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Comerica Incorporated Ticker Security ID: Meeting Date Meeting Status CMA CUSIP 200340107 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Richard Lindner Mgmt For For For 2 Elect Robert Taubman Mgmt For For For 3 Elect Reginald Turner Mgmt For For For 4 Elect Roger Cregg Mgmt For For For 5 Elect T. Kevin DeNicola Mgmt For For For 6 Elect Alfred Piergallini Mgmt For For For 7 Elect Nina Vaca Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 223622101 06/12/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Peter Cohen Mgmt For For For Elect Katherine Elizabeth Dietze Mgmt For For For Elect Steven Kotler Mgmt For For For Elect Jerome Markowitz Mgmt For For For Elect Jack Nusbaum Mgmt For For For Elect Jeffrey Solomon Mgmt For For For Elect Thomas Strauss Mgmt For For For Elect John Toffolon, Jr. Mgmt For For For Elect Joseph Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cowen Group, Inc. Ticker Security ID: Meeting Date Meeting Status COWN CUSIP 223621103 08/31/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Peter Cohen Mgmt For For For Elect Katherine Dietze Mgmt For For For Elect Steven Kotler Mgmt For For For Elect George LaBranche IV Mgmt For For For Elect Jerome Markowitz Mgmt For For For Elect Jack Nusbaum Mgmt For Withhold Against Elect John Toffolon,Jr. Mgmt For For For Elect Joseph Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against E TRADE Financial Corporation Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP 269246401 05/10/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Elect Rodger Lawson Mgmt For For For 3 Elect Frank Petrilli Mgmt For For For 4 Elect Rebecca Saeger Mgmt For For For 5 Elect Joseph Sclafani Mgmt For For For 6 Elect Stephen Willard Mgmt For For For 7 Advisory Vote on Ececutive Compensation Mgmt For Against Against 8 Ratification of Auditor Mgmt For For For Fifth Third Bancorp Ticker Security ID: Meeting Date Meeting Status FITB CUSIP 316773100 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Darryl Allen Mgmt For For For Elect B. Evan Bayh III Mgmt For For For Elect Ulysses Bridgeman,Jr. Mgmt For For For Elect Emerson Brumback Mgmt For For For Elect James Hackett Mgmt For For For Elect Gary Heminger Mgmt For For For Elect Jewell Hoover Mgmt For For For Elect William Isaac Mgmt For For For Elect Kevin Kabat Mgmt For For For Elect Mitchel Livingston Mgmt For For For Elect Michael McCallister Mgmt For For For Elect Hendrick Meijer Mgmt For For For Elect John Schiff, Jr. Mgmt For For For Elect Marsha Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Election of Directors Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For First Commonwealth Financial Corporation Ticker Security ID: Meeting Date Meeting Status FCF CUSIP 319829107 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Julie Caponi Mgmt For For For Elect Ray Charley Mgmt For For For Elect Gary Claus Mgmt For For For Elect David Dahlmann Mgmt For For For Elect Johnston Glass Mgmt For For For Elect David Greenfield Mgmt For For For Elect Luke Latimer Mgmt For For For Elect James Newill Mgmt For For For Elect T. Michael Price Mgmt For For For Elect Laurie Stern Singer Mgmt For For For Elect Robert Ventura Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Fox Chase Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status FXCB CUSIP 35137T108 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Roger Ballou Mgmt For For For Elect Richard Bauer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Gleacher & Company Inc. Ticker Security ID: Meeting Date Meeting Status GLCH CUSIP 377341102 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Eric Gleacher Mgmt For For For 2 Elect Thomas Hughes Mgmt For For For 3 Elect Henry Bienen Mgmt For For For 4 Elect Marshall Cohen Mgmt For For For 5 Elect Robert Gerard Mgmt For For For 6 Elect Mark Patterson Mgmt For For For 7 Elect Christopher Pechock Mgmt For For For 8 Elect Bruce Rohde Mgmt For For For 9 Elect Robert Yingling Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Ratification of Auditor Mgmt For For For Huntington Bancshares Incorporated Ticker Security ID: Meeting Date Meeting Status HBAN CUSIP 446150104 04/19/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Don Casto III Mgmt For For For Elect Ann Crane Mgmt For For For Elect Steven Elliott Mgmt For For For Elect Michael Endres Mgmt For For For Elect John Gerlach, Jr. Mgmt For For For Elect David Lauer Mgmt For For For Elect Jonathan Levy Mgmt For For For Elect Richard Neu Mgmt For For For Elect David Porteous Mgmt For For For Elect Kathleen Ransier Mgmt For For For Elect Stephen Steinour Mgmt For For For 2 2012 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against Investors Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status ISBC CUSIP 46146P102 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Robert Cashill Mgmt For For For Elect Brian Dittenhafer Mgmt For For For Elect Kevin Cummings Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Jacksonville Bancorp Ticker Security ID: Meeting Date Meeting Status JAXB CUSIP 469249106 05/01/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Donald F. Glisson, Jr. Mgmt For For For James M. Healey Mgmt For For For John C. Kowkabany Mgmt For For For John P. Sullivan Mgmt For For For 2 To ratify the appointment of Crowe Hortwath LLP as the companys independent registered public accounting firm for 2012 Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/15/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect James Bell Mgmt For For For 2 Elect Crandall Bowles Mgmt For For For 3 Elect Stephen Burke Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect James Crown Mgmt For For For 6 Elect James Dimon Mgmt For For For 7 Elect Timothy Flynn Mgmt For For For 8 Elect Ellen Futter Mgmt For Against Against 9 Elect Laban Jackson, Jr. Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Shareholder Proposal Regarding Affirmation of Political Nonpartnership ShrHoldr Against Against For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 16 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against 20 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Keycorp Ticker Security ID: Meeting Date Meeting Status KEY 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Edward Campbell Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Charles Cooley Mgmt For For For Elect Alexander Cutler Mgmt For Withhold Against Elect H. James Dallas Mgmt For For For Elect Elizabeth Gile Mgmt For For For Elect Ruth Ann Gillis Mgmt For For For Elect William Gisel, Jr. Mgmt For For For Elect Richard Hipple Mgmt For For For Elect Kristen Manos Mgmt For For For Elect Beth Mooney Mgmt For For For Elect Bill Sanford Mgmt For For For Elect Barbara Snyder Mgmt For For For Elect Thomas Stevens Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against MFA Financial, Inc. Ticker Security ID: Meeting Date Meeting Status MFA CUSIP 55272X102 05/22/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Michael Dahir Mgmt For For For Elect Robin Josephs Mgmt For For For Elect George Krauss Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Richard Berndt Mgmt For For For 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Kay James Mgmt For For For 5 Elect Richard Kelson Mgmt For For For 6 Elect Bruce Lindsay Mgmt For For For 7 Elect Anthony Massaro Mgmt For For For 8 Elect Jane Pepper Mgmt For For For 9 Elect James Rohr Mgmt For Against Against 10 Elect Donald Shepard Mgmt For For For 11 Elect Lorene Steffes Mgmt For For For 12 Elect Dennis Strigl Mgmt For For For 13 Elect Thomas Usher Mgmt For For For 14 Elect George Walls, Jr. Mgmt For For For 15 Elect Helge Wehmeier Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For Porter Bancorp, Inc. Ticker Security ID: Meeting Date Meeting Status PBIB CUSIP 736233107 05/16/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Elect Maria Bouvette Mgmt For Withhold Against Elect David Hawkins Mgmt For Withhold Against Elect W. Glenn Hogan Mgmt For Withhold Against Elect Sidney Monroe Mgmt For Withhold Against Elect William Porter Mgmt For Withhold Against Elect Stephen Williams Mgmt For Withhold Against Elect W. Kirk Wycoff Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For For For 4 Amendment to the 2006 Non-Employee Director Stock Ownership Incentive Plan Mgmt For For For 5 Shareholder Proposal ShrHoldr Against For Against Regions Financial Corporation Ticker Security ID: Meeting Date Meeting Status RF CUSIP 7591EP100 05/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Samuel Bartholomew,Jr. Mgmt For Against Against 2 Elect George Bryan Mgmt For For For 3 Elect Carolyn Byrd Mgmt For For For 4 Elect David Cooper, Sr. Mgmt For Against Against 5 Elect Earnest Davenport,Jr. Mgmt For Against Against 6 Elect Don DeFosset Mgmt For For For 7 Elect Eric Fast Mgmt For For For 8 Elect O. B. Grayson Hall,Jr. Mgmt For For For 9 Elect John Johns Mgmt For Against Against 10 Elect Charles McCrary Mgmt For For For 11 Elect James Malone Mgmt For For For 12 Elect Ruth Marshall Mgmt For For For 13 Elect Susan Matlock Mgmt For For For 14 Elect John Maupin, Jr. Mgmt For For For 15 Elect John Roberts Mgmt For For For 16 Elect Lee Styslinger III Mgmt For For For 17 Advisory Vote on Executive Compensation Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Against For Against Seacoast Banking Corporation of Florida Ticker Security ID: Meeting Date Meeting Status SBCF CUSIP 811707306 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect H. Gilbert Culbreth Mgmt For For For Elect Christopher Fogal Mgmt For For For Elect Robert Goldstein Mgmt For For For Elect Dale Hudson Mgmt For For For Elect Roger Goldman Mgmt For For For 2 Amendment to the Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Reverse Stock Split Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Right to Adjourn Meeting Mgmt For For For Solar Senior Capital Ltd. Ticker Security ID: Meeting Date Meeting Status SUNS 83416M105 05/03/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect David Wachter Mgmt For For For 2 Authority to Sell Shares Below Net Asset Value Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against State Bank Financial Corporation Ticker Security ID: Meeting Date Meeting Status STBZ CUSIP 856190103 05/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect James Balkcom, Jr. Mgmt For For For 2 Elect Kelly Barrett Mgmt For For For 3 Elect Archie Bransford,Jr. Mgmt For For For 4 Elect Kim Childers Mgmt For For For 5 Elect Joseph Evans Mgmt For For For 6 Elect Virginia Hepner Mgmt For For For 7 Elect J. Daniel Speight Mgmt For Against Against 8 Elect J. Thomas Wiley,Jr. Mgmt For Against Against 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Ratification of Auditor Mgmt For For For Susquehanna Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status SUSQ CUSIP 869099101 05/04/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Anthony Agnone,Sr. Mgmt For For For Elect Wayne Alter, Jr. Mgmt For For For Elect Eddie Dunklebarger Mgmt For For For Elect Henry Gibbel Mgmt For For For Elect Bruce Hepburn Mgmt For For For Elect Donald Hoffman Mgmt For For For Elect Sara Kirkland Mgmt For For For Elect Jeffrey Lehman Mgmt For For For Elect Michael Morello Mgmt For For For Elect Scott Newkam Mgmt For For For Elect Robert Poole,Jr. Mgmt For For For Elect William Reuter Mgmt For For For Elect Andrew Samuel Mgmt For For For Elect Christine Sears Mgmt For For For Elect James Ulsh Mgmt For For For Elect Robert White Mgmt For For For Elect Roger Wiest,Sr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Ratification of Auditor Mgmt For For For Susquehanna Bancshares, Inc. Ticker Security ID: Meeting Date Meeting Status SUSQ CUSIP 869099101 11/16/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For TFS Financial Corporation Ticker Security ID: Meeting Date Meeting Status TFSL CUSIP 87240R107 02/23/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Anthony Asher Mgmt For For For Elect Robert Heisler,Jr. Mgmt For For For Elect Bernard Kobak Mgmt For For For Elect Terrence Ozan Mgmt For For For Elect Marianne Piterans Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/24/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For Against Against 8 Elect Lakshmi Mittal Mgmt For For For 9 Elect James Schiro Mgmt For For For 10 Elect Debran Spar Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against Against For 14 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 15 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/17/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins,Jr. Mgmt For Against Against 5 Elect Richard Davis Mgmt For For For 6 Elect Roland Hernandez Mgmt For For For 7 Elect Joel Johnson Mgmt For For For 8 Elect Olivia Kirtley Mgmt For For For 9 Elect Jerry Levin Mgmt For For For 10 Elect David O'Maley Mgmt For For For 11 Elect O'Dell Owens Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Elect Doreen Woo Hoo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For Webster Financial Corporation Ticker Security ID: Meeting Date Meeting Status WBS CUSIP 947890109 04/26/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Robert Finkenzeller Mgmt For For For Elect Laurence Morse Mgmt For For For Elect Mark Pettie Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Ratification of Auditor Mgmt For For For Western Liberty Bancorp Ticker Security ID: Meeting Date Meeting Status WLBC CUSIP 961443108 06/20/2012 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Against Mgmt Elect Jason Ader Mgmt For For For Elect Curtis Anderson Mgmt For For For Elect Richard Coles Mgmt For For For Elect Michael Frankel Mgmt For Withhold Against Elect William Martin Mgmt For For For Elect Terrence Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Burnham Investors Trust By (signature and title) /s/ Pat Colletti Pat A. Colletti Chief Financial Officer Date: August 28, 2012
